MEMORANDUM **
Herrera Mendez, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (BIA) denial of his motion to reopen removal proceedings to apply for cancellation relief as a battered spouse under 8 U.S.C. § 1229b(b)(2)(A). We have jurisdiction pursuant to 8 U.S.C. § 1252(b)(2). We review the denial of a motion to reopen for abuse of discretion. See De Martinez v. Ashcroft, 374 F.3d 759, 761 (9th Cir.2004). We deny the petition for review.
The BIA did not abuse its discretion in determining that Herrera Mendez’s motion to reopen was not supported by previously unavailable evidence. 8 CFR § 1003.2(c)(1); see INS v. Doherty, 502 U.S. 314, 323, 112 S.Ct. 719, 116 L.Ed.2d 823 (1992).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.